

116 S4449 IS: Long Bridge Act of 2020
U.S. Senate
2020-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4449IN THE SENATE OF THE UNITED STATESAugust 5, 2020Mr. Warner (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Secretary of the Interior to convey to the State of Virginia and the District of Columbia certain National Park Service land for the construction of rail and other infrastructure, and for other purposes.1.Short titleThis Act may be cited as the Long Bridge Act of 2020.2.DefinitionsIn this Act:(1)Long Bridge ProjectThe term Long Bridge Project means the rail project, as identified by the Federal Railroad Administration, from Rosslyn (RO) Interlocking in Arlington, Virginia, to L'Enfant (LE) Interlocking in Washington, DC, which includes a bicycle and pedestrian bridge.(2)MapThe term Map means the map entitled Long Bridge Construction Impacts to National Park Service Land and dated May 15, 2020.(3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service.(4)StateThe term State means the State of Virginia.3.Conveyance of certain National Park Service land to the State of Virginia(a)Authorization of conveyanceOn request by the State or the District of Columbia, for the construction of rail and other infrastructure relating to the Long Bridge Project, the Secretary may convey to the State or the District of Columbia, as applicable, all right, title, and interest of the United States in and to any portion of the approximately 4.4 acres of National Park Service land depicted as Permanent Impact to NPS Land on the Map that is identified by the State or the District of Columbia for conveyance.(b)Terms and conditionsThe conveyance of the National Park Service land under subsection (a) shall be subject to any terms and conditions that the Secretary may require.(c)CorrectionsThe Secretary and the State or the District of Columbia, as applicable, by mutual agreement, may—(1)make minor boundary adjustments to the National Park Service land to be conveyed to the State or the District of Columbia under subsection (a); and(2)correct any minor errors in the Map. 